DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (“Kim”) (U.S. PG Publication No. 2011/0117958).

In regards to claim 1, Kim teaches the invention is the smartphone (10) (See FIG. 1) that has a method to enable to take photographs and videos in 3D (See for example ¶0169-0171), wherein smartphone (10) has left camera (12 A) and right camera (12 B) on back sides (See ¶0064 wherein at least two cameras 121 are described to photograph a left eye image and a right eye image, in particular these may be used as seen in FIG. 7 and ¶0164-0168 where they may be rotated either to the front or the back of the camera; it is noted that other embodiments of a two camera set up may be seen in FIG. 8-17), these cameras are distant between approximately 45-75 mm as two eyes distance in horizontal position (As seen in FIG. 7 the distance between these cameras may be adjusted, also further detailed in ¶0170).

In regards to claim 2, Kim teaches the invention is the smartphone that has a method to enable to take photographs and videos in 3D according to claim 1, wherein smartphone (10) has left camera (11 A) and right camera (11 B) on front sides (See ¶0064, 0164-0168 and FIG. 7 as described above), these cameras are distant between approximately 45-75 mm as two eyes distance in horizontal position (As seen in FIG. 7 the distance between these cameras may be adjusted, also further detailed in ¶0170).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) (U.S. PG Publication No. 2011/0117958) in view of Sanders (U.S. PG Publication No. 2017/0097227).

In regards to claim 3, Kim fails to explicitly teach the invention is the smartphone that has a method to enable to take photographs and videos in 3D according to claim 1, wherein smartphone (10) includes software application(s) to minimise blind points, when the object (30) comes closer to smartphone back left camera (12 A) and right camera (12 B).
	In a similar endeavor Sanders teaches wherein smartphone (10) includes software application(s) to minimise blind points, when the object (30) comes closer to smartphone back left camera (12 A) and right camera (12 B) (See ¶0063 wherein using multiple imagers helps with minimizing blind spot areas, additionally software is used to combine and correlate data from each of the images to form a 3D 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Sanders into Kim because it allows for virtual rendition of imaging data as described in ¶0063.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) (U.S. PG Publication No. 2011/0117958).

In regards to claim 4, Kim fails to explicitly teach the invention is the smartphone that has a method to enable to take photographs and videos in 3D according to claim 1, wherein smartphone (10) has front left camera (11 A), front right camera (11 B) and, back left camera (12 A), back right camera (12 B), these take photos and videos of object (30) in different angles like two eyes and send these images from different angles to the display (20) of the smartphone (10) for two eyes.
	That is, Kim does indeed teach a left camera and a right camera which may be used in a variety of ways as seen in FIG. 7-17 to photograph imagery in 3D from the perspective of two eyes either in the front or the back of the phone.
	Kim, however, fails to specify four separate cameras capable of photographing at these points.
	Yet as seen in FIG. 7-18, there are a multitude of ways to set up cameras, either towards the front or the back. Given all these alternative, the examiner believes one of ordinary skill in the art would be enabled to combine some of the alternatives to provide quick and simple imaging either in the front or the back with four cameras as an alternative to the two camera system.
	Therefore in view of Kim’s own teachings, Kim teaches wherein smartphone (10) has front left camera (11 A), front right camera (11 B) and, back left camera (12 A), back right camera (12 B), these 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the Kim’s own teachings because It may enable different methods in “varying the distance d between the first and the second camera, and displaying a combination of the first image and the second image to allow a perceived three-dimensional (3D) image of the object,” - ¶0339, while enabling either front or back photographing as seen in at least ¶0167.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”) (U.S. PG Publication No. 2011/0117958) in view of Wright (U.S. PG Publication No. 2019/0380638).

In regards to claim 5, Kim fails to teach the invention is the smartphone (10) that has a method to enable to take photographs and videos in 3D according to claim 1, smartphone (10) is used in 360 VR (40) for handsfree usage.
	In a similar endeavor Wright teaches smartphone (10) is used in 360 VR (40) for handsfree usage (See ¶0028 where various smartphones may be used as self-contained HMDs for VR).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wright into Kim because it allows for self-contained smartphone driven HMDs which all may be used to estimate head position and orientation as described in ¶0028, while also providing cameras and a display for said VR environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483